DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of Group I in the reply filed on July 28, 201 is acknowledged.
2.	Claims 1-22 and 34-40 are pending in the instant patent application.
Claims 1-22 and 34-40 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-3, 12-22 and 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claims 1 and 2 are vague and indefinite for reciting limitations “membrane-associated amount” and “soluble amount”. The metes and bounds of the limitations cannot be determined from the claims or the specification as filed. It is further not obvious as how to distinguish between a membrane associated amount of claim 1, step b) and amounts of GABA 
5.	Claim 34 is directed to a method of screening for a candidate GABA receptor potentiator, while being dependent from claim 1, which is limited to a method of screening for a candidate GABA receptor trafficking modulator, and the relationship between the potentiator and modulator is not obvious, thus rendering the claim indefinite. 
6.	Further, claim 34 recites the limitation "membrane-associated GABA receptor" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. 
7.	Applicant is advised that one of the purposes of the 112, second paragraph is to provide a clear warning to others as to what constitutes infringement of the patent (see, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). The test for definiteness under 35 U.S.C. § 112, second paragraph, is whether “those skilled in the art would understand what is claimed when the claim is read in light of the specification”. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F .2d 1565 (Fed. Cir. 1986) (citations omitted).
In precedential decision Ex parte Kenichi Miyazaki, Appeal 2007-330, BPAI stated “In particular, rather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph”. 
	Further, the federal Circuit stated in Halliburton Energy Servs.:
	When a claim limitation is defined in purely functional terms, the task of determining whether that limitation is sufficiently definite is a difficult one that is highly dependent on context (e.g., the disclosure in the specification and the knowledge of a it is highly desirable that patent examiner demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.
Halliburton Energy Servs. V. M-ILLC 514 F .3d 1244, 1255 (Fed. Cir. 2008) (emphasis added). 
8.	Claims 3, 12-22 and 35-40 are indefinite for being dependent from indefinite claim(s).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-22 and 34-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claims 1-22 are directed to methods of screening for a candidate GABA receptor trafficking modulator, and claims 34-40 encompass methods for screening for a candidate GABA receptor trafficking modulator, which is a candidate GABA receptor potentiator. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The specification explains that, “the candidate GABA receptor trafficking modulators of this invention are useful in treating CNS-related condition or disorder in a subject”, [0077]. Thus, the instant claimed method is a process of screening for useful therapeutics suitable for clinical administration to subjects suffering from CNS-related disorders. The specification goes on to describe GABA as a major inhibitory neurotransmitter, which is implicated in various CNS-related disorders, [0003]-[0004]. At [0006], it is stated that the invention is based on “discovery that some membrane progesterone receptor (mPR) agonists modulate GABAergic inhibition, and are useful for treating CNS-related disorders”. The working examples at [0156]-[0219] are limited to studies of GABA pharmacology, electrophysiology, activity in the presence of neurosteroids, phosphorylation studies and mPR binding assays. There is no description, with particularity, of any test compound that has been identified practicing the steps of the instant claimed methods as a candidate GABA receptor trafficking modulator, or potentiator, and has been reasonably expected to have any clinical effect in treating any CNS-related condition or disorder. In fact, the instant specification is devoid of any evidence that Applicant was in possession of even a single operable embodiment of the claimed method.
Cooper v. Goldfarb, 154 F.3d 1321, 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing diagrams or illustrations. To demonstrate the reduction to practice of a method of screening for a useful therapeutic requires either a working embodiment, a demonstration of operability of the screening method when applied to an art accepted animal model of the condition to be treated wherein that animal model has been shown to be reliably predictive of efficacy in the treatment protocol, or a demonstration that the parameter employed therein reasonably correlates with the presence of the condition being treated. In the instant 
The nature of the invention places it in the class of invention which the Federal Circuit has characterized as "the unpredictable arts such as chemistry and biology." Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 
The prior art recognizes that GABA as a major inhibitory neurotransmitter, and as such GABAergic pathways are studied extensively with respect to many pathologies. However, finding of GABA receptor trafficking as being associated with etiology of every CNS-related condition or disorder in general has not been reported. 
With respect to claim breadth, the standard under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. In addition, when analyzing the enablement scope of the claims, the teachings of the specification are to be taken into account because the claims are to be given their broadest reasonable interpretation that is consistent with the specification (see MPEP 2111 [R-1], which states that claims must be given their broadest reasonable interpretation“During patent examination, the pending claims must be "given *>their< broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 51 (CCPA 1969)”. 
As such, the broadest reasonable interpretation of the claimed method is that it allows screening for a useful drug to treat any pathology broadly termed “CNS-related condition or 
Applicant has left those skilled in the art with too much undue experimentation to research and discover for themselves whether the test agents identified by the claimed methods as candidate GABA receptor trafficking modulators or potentiators have any clinical effect upon administration to a patient suffering from a CNS-related condition or disorder. The art does not teach that changes in measurable membrane-associated amounts or expression levels of GABA receptor subunits are directly associated with any CNS-related pathology. The specification does not teach how to make decisions about the specific candidate GABA receptor trafficking modulators or potentiators suitable to treat all or any particular pathologies. As such, Applicant has merely provided a starting point for research and experimentation and not a meaningful enabling disclosure of how to practice the claimed invention. Therefore, the claimed method of screening clearly lacks enablement, as disclosed. 
A mere wish or plan of obtaining the claimed invention is not sufficient. The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” Genentec, Inc, v. Novo Nordisk, 42 USPQ 2d 100,(CAFC 1997), the court held that:
“[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art”, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.
The instant specification is not enabling because one cannot follow the guidance presented therein and practice the claimed methods without first making a substantial inventive contribution to perfect the method and complete the invention. 

	Conclusion

10.	No claim is allowed.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        

September 7, 2021